
	
		I
		111th CONGRESS
		1st Session
		H. R. 988
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Berry (for
			 himself and Mrs. Emerson) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  participation of physical therapists in the National Health Service Corps Loan
		  Repayment Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Physical Therapist Student Loan Repayment Eligibility Act
			 of 2009.
		2.National Health
			 Service Corps; participation of physical therapists in loan repayment
			 program
			(a)Mission of
			 corps; definition of primary health servicesSection 331(a)(3)(D) of the Public Health
			 Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by striking or mental
			 health, and inserting mental health, or physical
			 therapy,.
			(b)Loan repayment
			 programSection 338B of the
			 Public Health Service Act (42 U.S.C. 254l–1) is
			 amended—
				(1)in subsection
			 (a)(1), by striking and physician assistants; and inserting
			 physician assistants, and physical therapists;; and
				(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A), by inserting before the semicolon the following: , or have a
			 doctoral or master’s degree in physical therapy;
					(B)in subparagraph
			 (B), by inserting physical therapy, after mental
			 health,; and
					(C)in subparagraph
			 (C)(ii), by inserting physical therapy, after
			 dentistry,.
					
